MEMORANDUM **
Raquel Aguilar Valle and her son, petition pro se for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s decision denying their applications for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the agency’s continuous physical presence determination. Ibarra-Flores v. Gonzales, 439 F.3d 614, 618 (9th Cir.2006). We deny the petition for review.
Substantial evidence supports the agency’s determination that Aguilar Valle did not meet the continuous physical presence requirement where the record includes a Departure Verification form and a Notice and Order of Expedited Removal. See Juarez-Ramos v. Gonzales, 485 F.3d 509, 512 (9th Cir.2007) (an expedited removal order interrupts an alien’s continuous physical presence for cancellation purposes).
Petitioners’ remaining contentions are unavailing.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.